Citation Nr: 9915286	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-49 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension benefits.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948.  He has been represented throughout his appeal 
by the New Jersey Department of Military and Veterans' 
Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of November 
1994, by the Committee on Waivers and Compromises (Committee) 
at the Newark, New Jersey Regional Office (RO), which denied 
the veteran's request for waiver of the recovery of an 
overpayment of improved disability pension benefits, in the 
calculated amount of $2,872.  The notice of disagreement with 
this determination was received in February 1995.  The 
statement of the case was issued in March 1995.  The 
substantive appeal was received in April 1995.  The appeal 
was received at the Board in October 1997.  

In December 1997, the Board remanded the case to the RO for 
further development.  Following the receipt of a Financial 
Status Report, the Committee, in a decision of March 1998, 
found that the veteran was free of fraud, misrepresentation 
or bad faith, but that he was at fault in the creation of the 
debt of $2,872.  However, the Committee found that repayment 
of the entire amount would create an undue financial 
hardship.  Accordingly, the Committee granted a partial 
waiver of $828 but held that repayment of $2,044 would not be 
against equity and good conscience.  The indebtedness was 
reduced to $2,044.  A supplemental statement of the case was 
issued in February 1999.  The appeal was received back at the 
Board in April 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The overpayment, reduced to $2,044 as of March 1998, did 
not result from fraud, misrepresentation or bad faith on the 
part of the veteran.  

3.  Collection of the debt would deprive the veteran of basic 
necessities and defeat the purpose of the pension program.  


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $2,044 would be against equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented a claim 
which is plausible.  Further, after careful review of the 
evidentiary record, we are satisfied that all relevant facts 
have been properly developed and that the data on file is 
sufficient for the Board to render a fair and equitable 
determination of the issue at hand.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  

A.  Factual background.

The Board notes that the basic facts of this case are not in 
dispute and may be briefly described.  By letter dated in 
June 1994, the veteran was informed that he had been awarded 
disability pension benefits effective December 1, 1993, based 
on zero countable annual income.  Attached to that letter was 
a copy of VA Form 21-8768, which advised the veteran that he 
was required to notify the VA immediately of any changes in 
his income, and that failure to promptly inform the VA of 
such changes would result in the creation of an overpayment 
in his account.  

Received in July 1994 was an Eligibility Verification Report 
(EVR), dated in March 1994, wherein the veteran indicated 
that he was in receipt of Social Security benefits in the 
amount of $359 per month.  Attached to the report was a 
computer-generated letter from the Social Security 
Administration, dated in June 1994, indicating that the 
veteran had been in receipt of Social Security benefits 
during 1993 in the amount of $359 per month.  

Based upon the above information, by letter dated in August 
1994, the RO informed the veteran that his pension benefits 
had been retroactively reduced, effective December 1, 1993.  
This action resulted in the creation of an overpayment in the 
calculated amount of $2,872.  

In a Financial Status Report, filed by the veteran in 
September 1994, he reported that his monthly net income 
totaled $372.  He estimated his monthly expenses to be $425.  
The veteran reported no assets.  Received in October 1994 was 
another Financial Status Report, wherein the veteran reported 
that his monthly net income totaled $373.  He listed monthly 
expenses that totaled $465, consisting of: $300 for rent, $75 
for food, $60 for utilities and heat and $30 for other living 
expenses.  The veteran reported no assets.  

Received in November 1994 was a Social Security benefit 
statement, indicating that the veteran was paid $5,530.60 in 
benefits in 1993.  

Received in April 1995 was another Financial Status Report, 
wherein the veteran reported a combined monthly net income of 
$672.  No other information was reported on the report.  
However, in his substantive appeal (VA Form 9), received in 
April 1995, the veteran indicated that his financial 
situation had completely changed; he indicated that the 
residence in which he was living had been sold, therefore he 
was forced to move.  The veteran reported that his monthly 
expenses totaled $685, including $400 for rent, $175 for 
food, $35 for telephone, and $100 for other living expenses; 
he stated, however, that he had a combined monthly income of 
$556 ($359 from social security and $197 from VA).  The 
veteran complained that he was at the lowest end of the 
national poverty level.  Therefore, the veteran contended 
that the deduction of $100 per month from his VA benefits was 
causing him great financial hardship.  

Pursuant to the Board remand in December 1997, the veteran 
filed another Financial Status Report, wherein he reported a 
combined monthly net income of $714.  He calculated his 
monthly expenses to be $710, consisting of: $400 for rent, 
$200 for food, $50 for utilities and heat, and 60 for other 
living expenses.  

B.  Legal analysis.

The veteran contends that he should be granted a full waiver 
of the overpayment because he notified the VA that he was in 
receipt of Social Security Administration benefits and 
repayment of the debt would cause serious hardship.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
1991).  The Board's review of the record reflects that the 
Committee has resolved this question in favor of the veteran, 
finding, in essence, that his actions did not represent the 
intentional behavior to obtain government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  The Board concurs 
with this finding of the Committee.  

Because it has been determined that there was no willful 
intention on the part of the veteran to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of an overpayment that has been assessed against 
him, the Board's review is limited to the issue of whether 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor. Where actions of the debtor contribute 
to creation of the debt.  

2.  Balancing of faults. Weighing fault of debtor against VA 
fault.  

3.  Undue hardship. Whether collection would deprive debtor 
or family of basic necessities.  

4.  Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.  

5.  Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.  

6.  Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  A VA pension recipient must notify the VA of 
all circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
his or her income changed.  38 C.F.R. § 3.660(a)(1).  

The evidence of record reflects that the veteran was clearly 
made aware that his disability pension award was based upon 
his income, and he had been instructed in writing to promptly 
report any change in income.  While the veteran did report 
the receipt of Social Security benefits, the record indicates 
that the information was provided only in response to 
correspondence from the RO in June 1994; it was incumbent 
upon the veteran to have reported receipt of those benefits 
immediately upon receipt in 1993.  Thus, the veteran was at 
fault in the creation of the overpayment in question.  There 
is no evidence on file which shows or even suggests that VA 
was in any way at fault in the creation of this overpayment.  
We emphasize, however, that fault is only one of many 
elements to be considered.  

Another significant element for consideration in deciding a 
waiver request is whether or not the recovery of the debt 
from the veteran would result in financial hardship.  It is 
apparent that the veteran has limited income and if he is 
required to repay the indebtedness, a portion of his monthly 
income would be utilized for the repayment and such 
arrangement would undoubtedly cause a financial hardship for 
the veteran.  Viewed in totality, his monthly expenses appear 
to be quite modest.  It is noteworthy that a significant 
portion of his expenses is for the necessities of life.  
Moreover, he has no assets from which the overpayment could 
be collected.  The record does not show that the veteran 
increased the value of his estate or was otherwise unjustly 
enriched by the overpayment of disability pension benefits.  
In addition, the veteran, who was born in 1928, is not 
employed; his income is derived solely from Social Security 
and VA pension benefits.  

Under these circumstances, the Board concludes that recovery 
of any amount of the indebtedness would result in undue 
financial hardship for the veteran, as well as defeat the 
purpose of pension benefits.  In view of the foregoing, the 
Board finds that recovery of the remainder of the overpayment 
in the amount of $2,044, would be against the principles of 
equity and good conscience.  Accordingly, we conclude that 
the evidence warrants a waiver of recovery of the overpayment 
at issue.  38 U.S.C.A. §§ 5107, 5302(a); 38 C.F.R. 
§§ 1.963(a), 1.965(a).  


ORDER

Entitlement to a waiver of recovery of the overpayment of 
improved disability pension benefits of $2,044 is granted.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

